TE o.v58-D.00 Cocument 1-2 ried MMMM TANI

(101) CITATION: PETITION FOR DAMAGES: REQUEST FOR NOTICE/
LETTER TO ISSUE 200409-2805-1

24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

ANDRE BERGERON
versus
HMO LOUISIANA INC

Case: 802-706 Div: "C"
P 1 ANDRE BERGERON

To: HMO LOUISIANA INC

THROUGH ITS REGISTERED AGENT
MICHELE S$. CALANDRO

5525 REITZ AVENUE

BATON ROUGE LA 70809

CK#15497
$40.08

PARISH OF JEFFERSON

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES of which a true and correct copy accompanies this citation, or make an

appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
the Parish of Jefferson, State of Louisiana, within FIFTEEN CALENDAR days after the service
hereof, under penalty of default.

This service was requested by attorney WILL C. GRIFFIN and was issued by the Clerk of
Court on the Sth day of April, 2020.

/s/ Giselle A Leglue
Giselle A Legiue, Deputy Clerk of Court for

Jon A. Gegenheimer, Clerk of Court

SERVICE INFORMATION

 

 

(101) CITATION: PETITION FOR DAMAGES; REQUEST FOR NOTICE/

LETTER TO ISSUE 200408-2605-1

Received: Served: Returned:

Service was made:
Personal Domicilary

Unable to serve:

Not at this address Numerous attempts times
Received too late to serve
No longer werks at this address
Need apartment / building number

 

Service: $ Mileage: $. Total: $

Completed by: #
Deputy Sheriff
Parish of:

 

LEGAL AFFAIRS
yay 06 2020

Thomas F. Donelan Courthouse : 260 Derbigny St. : Gretna LA 70053
Page 1 of 1
Case 2:20-cv-01450-NJB-DMD Document 1-2 Filed 05/14/20 Page 2 of 8

®

‘ FILED Pal MINN heey
NICAUD & SUNSERI LAW FIRM, sLicbiCanuit, ov cosine) 23121

A Group of Professional Law Corporatise H PARBH, Us

3000 18° Street
Metairie, Louisiana 70002

"

Albert J. Nicaud* Telephone (504) 837-1304

J, Douglas Sunseri* Facsimile (504) 833-2843

Svetlana “Lana” Crouch gkirk@nslawla.com __
Jeffrey M. Siemssen by x

Michelle Demarest Sunseri
Will C. Griffin P|
Bret D. Guepet, Jr,
(*A Professional Law Corporation)
March 20, 2020

Clerk of Court - 24" IDC
Parish of Jefferson

P. O. Box 10

Gretna, LA 70054-0010

RE: Andre Bergeron vs. HMO Louisiana, Inc.
24" JDC No.: 802-706, Div. C
Our File No.: 19-1946
Dear Clerk:

Enclosed please find a copy of the Petition for Damages that was filed in the above matter. Please issue
service of a Citation and the Petition to HMO Louisiana, Inc. to be served as follows:
mailed

HMO Louisiana, Inc.
Through its registered agent oa 3 ¢ Ci | SU $ a (back
Michele S, Calandro Ki
5525 Reitz Avenue 2q Blo (9.6 cuttin)
Baton Rouge, LA 70809 . 2 Ww 22 o
- BAIS
Per my conversation with your office, there is enough funds on the docket to cover Jefferson Parish’s service
fee.

“ Finally, enclosed is our firm’s check (check # 15482) for $36.39, payable to the East Baton Rouge Sheriff's
i Office for their service fee.

'<

«

With kindest regard, I remain
Sincerely,

Nate uh

4 Gale Kirk
Legal Assistant to WILL C. GRIFFIN

gk
Enclosures
ce: Mr. Andre Bergeron (via email)
dO o.n5-0m0 document 1-2 FiteclllllMNENAMOMTIE

(101) CITATION: PETITION FOR DAMAGES: REQUEST FOR NOTICE/
LETTER TO ISSUE 200409-2805-1
24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

ANDRE BERGERON
Versus
HMO LOUISIANA INC

Case: 802-706 Div: "C"
P 1 ANDRE BERGERON

To: HMO LOUISIANA INC

THROUGH ITS REGISTERED AGENT
MICHELE S$. CALANDRO

5525 REITZ AVENUE

BATON ROUGE LA 70809

CK#15497
$40.08

PARISH OF JEFFERSON

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES of which a true and correct copy accompanies this citation, or make an

appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
the Parish of Jefferson, State of Louisiana, within FIFTEEN CALENDAR days after the service
hereof, under penalty of default.

This service was requested by attorney WILL C. GRIFFIN and was issued by the Clerk of
Court on the 9th day of April, 2020.

isi Giselle A Legiue
Giselle A Leglue, Deputy Clerk of Court for

don A. Gegenheimer, Clerk of Court

SERVICE INFORMATION

 

 

(101) CITATION: PETITION FOR DAMAGES; REQUEST FOR NOTICE/

LETTER TO ISSUE 200409-2805-1

Received Served: Returned:

Service was made:
Personal Domicilary

Unable ta serve:

 

___ Not at this address _— Numerous attempts times
___ Vacant ___ Received too late to serve
___, Moved —— No longer works at this address
___ No such address ___ Need apartment / building number
___ Other
Service: $ Mileage: $ Total: $.
Completed by: #

 

Deputy Shenff
Parish of:

 

MAY 06 2020

Thomas F. Donelon Courthouse : 200 Derbigny St. : Gretna LA 70053
Page 1 of 1
Case 2:20-cv-01450-NJB-DMD Document 1-2 Filed 05/14/20 Page 4 of 8

©

‘ FILED POA, AEC: ar 7 ay-3
. NICAUD & SUNSERI LAW FIRM, TidllcCahu Or chai et 221

A Group of Professional Law Corporati ERSOW PABEH, Ls

3000 18" Street
Metairie, Louisiana 70002
Albert J. Nicaud* Telephone (504) 837-1304
J. Douglas Sunseri* Facsimile (504) 833-2843
Svetlana “Lana” Crouch gkirk@nslawla.com 2 yr
)

aie

Jeffrey M. Siemssen
Michelle Demarest Sunseri
Will C. Griffin P|
Bret D. Guepet, Jr.

(*A Professional Law Corporation)
March 20, 2020

Clerk of Court - 24" JDC
Parish of Jefferson

P. O. Box 10

Gretna, LA 70054-0010

RE: Andre Bergeron vs. HMO Louisiana, Inc.
24% JOC No.: 802-706, Div. C
Our File No.: 19-1946
Dear Clerk:

Enclosed please find a copy of the Petition for Damages that was filed in the above matter, Please issue
service of a Citation and the Petition to HMO Louisiana, Inc. to be served as follows:

7 mailed
HMO Louisiana, Inc.
Through its registered agent EC 3 ¢ cid (SY ¥ a (pack

Michele S, Calandro 5;

5525 Reitz Avenue 2q Blo 1S ont a

Baton Rouge, LA 70809 , a3 2020
-pPMc

Per my conversation with your office, there is enough funds on the docket to cover Jefferson Parish’s service

fee.
"os Finally, enclosed is our firm’s check (check # 15482) for $36.39, payable to the East Baton Rouge Sheriff's
1 Office for their service fee.
. With kindest regard, I remain
| Sincerely,
«
‘ Mate fet
Gale Kirk
Legal Assistant to WILL C. GRIFFIN
/gk
Enclosures

cc: Mr. Andre Bergeron (via email)
Case 2:20-cv-01450-NJB-DMD Document 1-2 Filed 05/14/20 Page 5 of 8

24 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
NO, #02- 70% DIVISION: ‘¢”

ANDRE BERGERON
VERSUS

HMO LOUISIANA, INC.

FILED:

 

DEPUTY CLERK

PETITION FOR DAMAGES

 

NOW INTO COURT, through undersigned counsel, comes Plaintiff, Andre Bergeron
(hereinafter, “Bergeron”), a person of the full age of majority and resident of the Parish of
Jefferson, State of Louisiana, and respectfully represents as follows:

I,

Made Defendant herein is:

1) HMO LOUISIANA, INC. (hereinafter, “HMO Louisiana”), a health insurer,
authorized to do and doing business in the Parish of Jefferson, State of Louisiana.
Th,

HMO Louisiana is liable to Bergeron for such damages as are reasonable in the premises
together with legal interest thereon from the date of judicial demand until paid, reasonable
attorney’s fees, penalties, and all costs of these proceedings for the following reasons fo wit:

I.

Bergeron is insured under the health insurance policy held with HMO Louisiana under

Group Number: 86911FF1 0000 (the “Policy”).
Iv.

Bergeron suffers from a multitude of complicated and complex medical conditions that
have invariably caused difficulty in obtaining treatment. The combination of these conditions
requires specialized treatment and care.

Vv.
Beginning in January 2019, Bergeron’s conditions became an emergency. His conditions

deteriorated his physical and mental health to such a degree that Bergeron’s immediate physical
Case 2:20-cv-01450-NJB-DMD Document 1-2 Filed 05/14/20 Page 6 of 8

ard mental health and safety were not only a concern for Bergeron, but for his family as well.
Vi.

It was of such recent and immediate onset and severity that it placed the health of Bergeron
and his family in serious jeopardy.

VIL.

As a result of this crisis and following the advice of his therapist, Bergeron sought
immediate care to address his urgent health issues and concerns.

VIEL.

Despite several efforts, Bergeron was unable to obtain treatment from an in-network

provider of HMO Louisiana because of the complexity of his conditions.
IX.

The inability of in-network providers to provide the necessary and crucial treatment that
Bergeron required forced Bergeron to seek emergency medical treatment at Pine Grove Behavioral
Health & Addiction Services (“Pine Grove”) in Hattiesburg, Mississippi.

x.

Pine Grove was the closest facility that could provide treatment necessary for Bergeron’s

complex condition and to intervene and prevent harm to Bergeron and/or his immediate family.
XI.

During this emergency, Bergeron immediately notified HMO Louisiana in January 2019

with specific information supporting his claim for coverage.
XI.

Despite the emergency medical condition of Bergeron, as well as his inability to obtain
treatment from an in-network provider of HMO Louisiana because of the complexity of his
conditions, HMO Louisiana denied Bergeron’s claim for coverage because the services were not
within a seventy-five (75) mile radius of his home.

XI

At all material times hereto, the Policy provided coverage for the treatment Bergeron

obtained,
XIV,

HMO Louisiana breached its agreement with Bergeron when it refused to provide coverage

for the treatment of Bergeron.
Case 2:20-cv-01450-NJB-DMD Document 1-2 Filed 05/14/20 Page 7 of 8

XV.

Even though HMO Louisiana received proper notice and proof of Bergeron’s claim, it
failed to make any reasonable effort to pay the valid claim for Bergeron’s treatment and issued an
immediate and erroneous denial of coverage.

XVI

The failure of HMO Louisiana to pay Bergeron’s claim within thirty (30) days from the

date upon which written notice and proof of claim violated La, RS. § 22:1821.
XVI.

The refusal of HMO Louisiana to pay Bergeron’s claim within thirty (30) of receipt of
satisfactory proof of loss of that claim is not based on a good-faith defense or reasonable grounds
for denial.

XXII.
Bergeron is entitled to all foreseeable and unforeseeable damages that resulted from HMO

Louisiana’s breach of the contract and bad faith.

WHEREFORE, Plaintiff, Andre Bergeron, prays that his Petition be deemed good and
sufficient, and after due proceedings, there be judgment herein in favor of Andre Bergeron, and
against HMO Louisiana, Inc. for breach of contract and bad faith, for such damages as are
reasonable in the premise, reasonable attorney fees, penalties, legal interest thereon from the date
of judicial demand until paid, all costs of these proceedings and for any and all general and

equitable relief.

Respectfully submitied,

  

is » #19261
JEFFREY M. SIEMSSEN, #31965
WILL C. GRIFFIN, #36864

BRET D. GUEPET, JR., #38758
Nicaud & Sunseri Law Firm, L.L.C.
3600 18" Street

Metairie, LA 70002

Telephone: 504.837.1304

Facsintile: 504.833.2843

Attorneys for Plaintiff, Andre Bergeron

SERVICE INSTRUCTIONS: PLEASE WITHHOLD SERVICE AT THIS TIME

RUE COPY OF THE ORIGIN L
fILE INAS OF FI]

~ DEPUTYCLERK CLERK
3 24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON,.LA

 

HMO Louisiana, Inc.

 
Gase 2:20-cv-01450-NJB-DMD Document 1-2 Filed 05/14/20 Page 8 of 8

24m JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

 

 

STATE OF LOUISIANA

NO. 802- ‘TOL DIVISION: “@
ANDRE BERGERON
VERSUS

HMO LOUISIANA, INC.

FILED:
DEPUTY CLERK.
REQUEST FOR NOTICE

STATE OF LOUISIANA
PARISH OF JEFFERSON

Pursuant to Articles 1571 and 1572 of the Louisiana Code of Civil Procedure, we hereby
request written notice of the date set for trial of the above numbered and entitled cause, or of the
date set for trial of any pleadings or motions therein, at least ten (10} days before any trial date.

We also request notice of the signing of any final judgment, the rendition of any
interlocutory order of judgment, or of any order of judgment refusing to grant a new trial, in said

cause as provided by Articles 1913 and 1914 of the Louisiana Code of Civil Procedure.

 

 

WILL C. GRIFFIN, 436864

BRET D. GUEPET, JR., #38758
Nicaud & Sunseri Law Firm, L.L.C.
3000 18" Street

Metairie, Louisiana 70002

Telephone: (504) 837-1304
Facsimile: (504) 833-2843

Aitorneys for Plaintiff, Andre Bergeron

   
 
 

rRUB.COPY OF THE ORIGHWAL
Weis tT me re

~ BEPUTY CLERK
1TH JUDICIAL DISTRICT COURT:
4 PARISH OF JEFFERSON, LA
